DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
Claims 1-20 are pending.  Claims 1, 12, 20 are currently amended.
The rejection of claims 1-2, 6, 8-10 under 35 U.S.C. 103 as being unpatentable over Foulger et al is withdrawn in view of Applicants amendment.
The rejection of claims 3-4, 9 under 35 U.S.C. 103 are being unpatentable over Foulger et al in view of Yim et al is withdrawn in view of Applicants amendment.
The rejection of claims 3-5, 9 under 35 U.S.C. 103 are being unpatentable over Foulger et al in view of Henckens is withdrawn in view of Applicants amendment.
The rejection of claims 7 and 11 under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Topolkaraev et al is withdrawn in view of Applicants amendment.
The rejection of claims 12-13, 17-18 under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Topolkaraev et al is withdrawn in view of Applicants amendment.
The rejection of claims 14-16, 19 under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Topolkaraev et al in view of Henckens is withdrawn in view of Applicants amendment.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Henckens is withdrawn in view of Applicants amendment.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 4 recites “polypropylene (PP) thermoplastic urethane (TPU),” and should recite “polypropylene (PP), thermoplastic urethane (TPU),”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, 12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thielen et al (US Patent 6,331,586 (already of record)) in view of Henckens (US Patent Application 2012/0177930 (already of record)).
Regarding claims 1-6, 8-10, 12, 14-17, 19-20, Thielen et al teaches at least two polymers which are at least partially immiscible with each other and form co-continuous phases with each other in the polymer blend and at least one conductive material in particulate or fiber form which is substantially localized at a continuous interface between said co-continuous polymer phase (Abstract).  Thielen et al further teaches the interface between both polymer phases is continuous in the material (Col. 7, Lines 39-40).  Thielen et al further teaches there is no particular limitation on the finely divided conductive material and includes metal powders or 
In the same field of endeavor, Henckens teaches adhesives/composites comprising at least one resin component, at least one low melting point filler and optionally at least one electrically conductive filler with is different from the low melting point metal filler suitable for fabrication of electronic devices or circuits  (Abstract, Paragraph 19).  Henckens further teaches the low melting point fillers improve the long term stability of the electrically conductive bonds prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I) (Paragraph 74).  Henckens further teaches suitable alloys include alloys of indium with indium and/or tin such as alloys of tin with silver, bismuth, indium and/or lead (which satisfies claimed BiSnAg) (Paragraph 68).  Henckens further teaches metal alloys having melting points from 62°C-251°C such as SnBi metal alloy having a melting point of 251°C and BiInSn having melting point of 62°C (Paragraph 71).  Henckens further teaches combinations of different metal fillers (Paragraph 73).  
With regard to metal particles in an amount of about 25-75wt% including SnBi, BiInSn or BiSnAg metal alloy particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted SnBi, BiInSn and BiSnAg metal alloy particles in Thielen et al in view of Henckens in order to provide a composite with improved long term stability which prevents a decrease in electrical conductivity.  Nonetheless, It is well settled that it is prima facie obvious to combine ingredients which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the bulk conductivity of the conductive composite is the same as the bulk conductivity of the metal in the plurality of metal particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claims 6 and 17, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.


Claims 7, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thielen et al (US Patent 6,331,586 (already of record)) in view of Henckens (US Patent Application 2012/0177930 (already of record)) as applied to claims 1-6, 8-10, 12, 14-17, 19-20 above, and in further view of Topolkaraev et al (WO Patent 2015/019212 (already of record)).
Regarding claims 7, 11, 13 and 18, Thielen et al and Henckens discloses the invention substantially as claimed.  Thielen et al and Henckens teach the features above.  However, Thielen et al and Henckens fail to specifically disclose polylactic acid, polycaprolactone polymers or poly(styrene-isoprene-styrene) block copolymer.
In the same field of endeavor, Topolkaraev et al teaches a polymeric material formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer and a microinclusion and nanoinclusion additive that are dispersed within the continuous phase and form discrete domains (Pg. 2, Lines 8-12).  Topolkaraev et al teaches a matrix polymer and polymeric microinclusion additive that are immiscible with each other; the polymers can be a polylactic acid, polycaprolactone, styrenic polymers and poly(styrene-isoprene-styrene) block copolymer (Pg. 5, Line 26-Pg. 6, Line 16; Pg. 8, Line 32-Pg. 9, Line 17; Pg. 11, Line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted polylactic acid, polycaprolactone polymers or poly(styrene-isoprene-styrene) block copolymer in Thielen et al and Henckens in view of Topolkaraev et al as Thielen et al teaches any polymeric materials are suitable as long as it promotes immiscibility with each other (Abstract, Col. 6, Line 11) and includes polyesters (Col. 6, Line 21); hence, simple substitution of one known polyester for another, would only be obvious to the ordinary artisan.  Moreover, Topolkaraev et al teaches polylactic acid as a preferred rigid polymer with high glass transition temperature that can be mixed with other polyolefins (the polyolefins such as polyethylene and polylactic acid would satisfy the claimed immiscible polymers in Thielen et al).  Also, the selection of a known material based on its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Moreover, it is well known in the art that polylactic acid and polyethylene are immiscible with teach other, as evidenced by Madhu et al (Abstract) and Djellali et al (Abstract) NPL references, cited on the 892 Form.  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 11, 2021